By the Court.

Lumpkin, J.
delivering the opinion.
[1.] The question, as to what costs are chargeable in this; Court having been made by Col. Kenan, in behalf of Frances M. Freeman, at Milledgeville, November, 1855, and ad-*523journed over, by consent, for a full bench, to this term — upon argument had thereon, it is considered and adjudged that the following be established as the' fee bill allowed by law to be taxed by the Clerk,- viz :
Eor each case entered and carried to judgment, $3 75 “ recording bill-of exceptions, 12|- cents for every hundred words.
“ recording opinion, 3 50
“ remittitur, including certificate and seal, 1 25
.Sheriff, 1 25